 DAKE STRUCTURAL & REBAR CO649Dake Structural and Rebar CompanyandInterna-tional Association of Bridge,Structural and Or-namental IronWorkers LocalNo 10, AFL-CIO Case 17-CA-13288(E)April 13, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 2, 1988, Administrative LawJudge Bernard Ries issued the attached decision onapplication for attorney's fees and expenses underthe Equal Access to Justice Act (EAJA) The Ap-plicant,Dake Structural and Rebar Company, filedexceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions,'and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the application of DakeStructural and Rebar Company, Springfield, Mis-souri, for an award under the Equal Access to Jus-ticeAct is dismissed1In light of our agreement with the judge that the Applicants claimfor an award underEAJAshould be denied we find it unnecessary topass on the judges findings with respectto the validityof certainamounts set out in the Applicant s claimfor attorneys fees and expensesNaomi L Stuart Esq,for the General CounselDonaldW Jones Esq (Hulston Jones & Sullivan)ofSpringfieldMissouri for the ApplicantA review of the record discloses that this is a case inwhich Region 17 issued, withdrew, issued again andthen finally withdrew and dismissed, a simple complaintcontaining a single substantive allegationThe Applicantseeks reimbursement of $3 586 87 for legal fees and expenses incurred in the processing of this unlitigated caseplus $350 for responding to the General Counsel smotion to dismiss, claiming that it is a prevailing partysmall enough in size and wealth to be eligible for suchreimbursement under the terms of the EAJA, and furtherasserting that the General Counsels position throughoutthe proceeding was not substantially justified, as required by the EAJA 2In her motion to dismiss the application, the GeneralCounsel advances several arguments, some having to dowith the technical adequacy of the application itself,others relating to whether this is the sort of case whichCongress believed warranted the reimbursement of a private litigant for unjustifiableGovernmental conduct Ishall deal seriatim with those arguments that seem tomeet discussion1EAJA, as amended, limits reimbursement to relatively small private litigants-in the case of a corporation, its net worth at the time the adversary adjudicationwas initiated' may not exceed $7 million, and itsemployee complement more than 500 employees 5U S C § 504(c)(1)(B) The applicable Board Rules andRegulations (R&R) provide that each application shallinclude a statement that the applicants net worth doesnot exceed $7 million and, as well, a detailed exhibitshowing the net worth of the applicant and any affiliateswhen the adversary adjudicative proceeding was initiatedThe exhibit may be in any convenient format butmust provide full disclosure of the applicants and its offiliatesassets and liabilities and [be] sufficient to determine whether the applicant qualifies under the pertinentstandardsIn the motion to dismiss the General Counsel pointsout that the documents filed by the Applicant-a balancesheet, a statement of income, and a statement of retainedearningsall for the period ending October 31, 1986-areaccompanied by the following, and, in my experience,highly unusualstatementin the cover letter from thecertified public accountant, dated June 11, 1987DECISION AND ORDEREqual Access to Justice ActBERNARD RIES Administrative Law Judge This proceeding arises under the Equal Access to Justice Act(EAJA),5U S C § 504,pursuant to an application forthe recovery of fees and expenses timely filed on February 9,1988, by Dake Inc a corporation with offices inSpringfieldMissouriOn March 3 1988, the GeneralCounsel filed a motion to dismiss the application and onMarch 17 Applicant filed a response to the motion todismiss t1With its applicationApplicantalso filed a motion towithhold confidentialfinancial information from public disclosure The General Counselhas not opposed that motion and it is grantedManagement has elected to omit substantially all ofthe disclosures and the statement of changes in financial position required by generally accepted acThe formal record shows that this matter was officially assigned to mefor disposition on April 1 1988 By virtue however of one of the administrative lapseswhich this Division experiences with remarkable infrequency I did not receive a copy of the assignment or the relevant papersuntilOctober 26 1988As amendedin 1985 5 U S C § 504 (a)(1) providesAn agency that conducts an adversary adjudication shall award t) aprevailing party other than the United States fees and other expenses incurred by that party in connection with that proceedingunless the adjudicative officer of the agency finds that the position ofthe agency was substantially justified or that special circumstancesmake an award unjustWhether or not the position of the agencywas substantially justified shall be determined on the basis of the administrative record as a whole which is made in the adversary adjudication for which fees and other expenses are sought293 NLRB No 82 650DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcounting principles If the omitted disclosure wereincluded in the financial statements they might influence the user s conclusions about the Company'sfinancial position,results of operations,and changesinfinancial positionAccordingly, these financialstatements are not designed for those who are notinformed about such mattersThe General Counsel argues in her motion that thisamounts to a 'complete disclaimer of the accuracy andreliability of the financial information submitted and negates theApplicants assertion that it is an eligible claimant, leavingthe record devoid of the dependable information which the Board s R&R contemplate 3In its response to the motion to dismiss,Applicantdoes very little to rectify the apparent absence of a detailed exhibitwhich constitutes full disclosure," as required by the Board It merely points out that the application included an affidavit by Glen Dake, the presidentof Dake, Inc , that applicant has a net worth ofsubstantially less than the $7 000,000 00 current amountand it proffers, as part of the response, that counselhaving "fully investigated the matter,gives hisassurance that there is no question whatsoever of the applicant being eligible for an award of fees' under EAJANot only does the Applicant fail to meet the argumentregarding the accountants disclaimer as made by theGeneral Counsel, but it submits no other documentation,not even the financial documents which were presumably prepared for the following fiscal year ending October 1, 1987, which might be of some assistance 4Whatdoesappear in this sparse record would lead oneto believe that it is extremely unlikely that the Applicantshad a net worth of $7 million in April 1987 Hows I note that the accountants also make the point of saying that thedocuments submitted are based on information which is the representstion of managementWe have notaudited or reviewedthe accompanyingfinancial statements and accordingly do not expressan opinion or anyother form of assurance on them4 The General Counsel also claims that the application is deficient inthat it does not comply with the Board s Rules that there must be shown(1) that net worth which obtained as of the datewhen the adversaryadjudicative proceeding was initiatedwhich in this case would havebeen the issuance of the first complainton April 3 1987 and (2) disclosureof thenet worthof any affiliatesas defined in Sec102 143 ofR&RAs to (1)there can be no argument that the General Counsel is notliterally correct the networth figuresthatwere presented related to atime preceding the initiation-of proceedingdate by6 monthsIf the balance sheet filed with the application did not seem so incomplete then itmight be assumed that the networthshown-far less than$7 million-could not reasonably have increased to that amountin 6 months Theproblem is it is incompleteAs for (2) I read the Board s Rule only to require data astoaffiliates that qualify as suchunderthe Board s definition a judgment of factthat the applicantmust itselfmakeThere are hints but no positive evidence in thisrecord that thisApplicant has such affiliatesHowever itshould benoted that in counsels affidavit in support of theApplicant sresponse to the GeneralCounselsmotion for summary judgment counselmakes reference toGlen Dake and his company and SteelErectors ofSpringfield Incand avers that the networthof these two companiescombinedwould be substantiallyless than $5000 000 00 and Affiant believes thatthey would be lessthan $1000 000 00This may beregardedas an apparent concession of affiliationwhich would bungSec 102 143into play5 It maybe worthnoting that the complaints issued and withdrawn inthisproceeding alleged and the answers admitted that RespondentDake Structuraland Rebar Companywas a corporation doing busiever, a panel of the Board has described the net worthshowing as jurisdictional and, in so doing has even refused to accept an acknowledgement by counsel for theGeneral Counsel that she was satisfied as to the applicant s eligibility under the EAJAIndustrialSecurityServices,289 NLRB 459 (1988) (Member Babson dissenting) In the same case,the Board refused to rely on abalance sheet to which an accountant had appended aletter declaring that the statement was prepared by theapplicantsmanagementand that the accounting firm hadreviewed it in a fashion that was "substantially less inscope thanan examinationin accordance with generallyaccepted auditing standards " The Board found this to beinadequate and remanded for the purpose of receivingadditional evidence with respect to eligibilityWhat theapplicant eventually produced on remand was an affidavit by thesame accountantwhich, based on unidentifiedunaudited financialstatements'and generalaccountingprinciples of certified public accountants,concludedthat the applicant had a net worth of less than $1 5 millionThis submission also was rejected by the administrative law judge and the Board, and the application wasdeniedIt seemsvery clear that the net worth' statementproffered here is scarcely the detailed exhibit affordingfulldisclosure'which the Board s R&R require Furthermore, although the Applicants pleadings demonstratecomplete familiaritywith the Board's requirements the only effort made by the Applicant to respondto the General Counsels assertion of these plain defectswas to have its counsel give an affidavitallegingfamiliantywith the Dake operations and actual knowledgethat the Applicant did not have a net worth of $7 millionAlthough the record such asit isgives every impression that the Applicant did not have the preclusivenet worth at the pertinent time, I must pay heed to thespecific requirements of the R&R, as applied inIndustrialSecurity Services Corp,supraAnd although the R&Rprovide that Imay" require an applicant to file additional eligibility information I am dubious about theprospect of deriving any useful data from the entry ofsuch an order-if the best we could get from counsel forapplicant (who is manifestly conversant with the Board sR&R), as a response to the General Counsel's well takenpoints in her motionto dismiss,was the assurance bycounsel that everything was all right I am doubtfulabout the value of still further inquiry As the Board deGlared inKut Kwick Corp,273 NLRB 838 fn 1 (1984)'It is the Applicant's burden to comply with the EAJAfiling requirements, and its attempt to unduly delay thisproceeding contravenes the Board s policy of disposingof fee proceedings with dispatch and minimum costNonetheless, what evidence there is regarding the sizeof Dake s operations makes it seem so unlikely that thereis a net worth of $7 million involved that I might he inclined to give the Applicant another opportunity to demness in SpringfieldMissouriThe Applicanthowever identifies itself asDake Inc d/b/a Dake Structural& Rebar Companya Missouri corporationThe GeneralCounsel makes no comment on these inconsistencies DAKE STRUCTURAL & REBAR COonstrate eligibility,were it not for the conclusion whichfollows2 I conclude, on the merits, that the General Counselhas established that its position throughout this proceed-ing was "substantiallyjustified '8The undisputed evidence shows that on October 8,1985, Dake, Inc, signed a stipulation binding itself to theterms and conditions contained in the collective bargaining agreement then in effect between Local 10 and theBuilders Association of Missouri, to expire on March 31,1987On February 10, 1987,' the Union filed a chargealleging that since on or about January 12, Dake Structural and Rebar Company had violated Section 8(a)(5)by refusing to furnish to the Union information necessary and relevant to the Union s performance of its func-tions as bargaining representative "On April 3, Region 17 issued a complaint based on thecharge, which itself was founded on a letter written toDake by Union Attorney Joseph W Moreland on Janu-ary 12 The letter informed Dake that the Union hadbeen advised that a business organization calledSteelErectors of Springfieldwas engaged in substantiallythe same business as your company is and is operatingfrom the same premises " The letter continued,Thepurpose of this letter is to inquire as to the nature andrelationship between" the two companiesThe letterended with a description of the matter as one of "substantial concern" to the Union and a request for a replyvery soon " The letter also noted that the Union "mightneed to submit a more detailed questionnaire later "According to an affidavit given by Local 10 AssistantBusiness Agent Ray E Meadows to a Board agent onMarch 6, 1987, Glen Dake and two young men wereseen working on a jobsite in or about September 1986Dake allegedly told Meadows that he "started this company by the name of Springfield Steel Erectors, ' but didnot have much left to do and would get out of that nonunion businessMeadows also statedhowever, that forthe 4 months preceding the making of the affidavit, Dakehad been using "nonunion people and this Steel Erectorsto work the jobs in the area At the same time, he hasbeen laying off our peopleMeadows also asserted thatbothcompanies are in the same building using the sameyard and the same equipment,"and that in a conversation with Dake the latter had said that he was operatingboth a union and a nonunion shop in order to break'another contractor who was also performing work inboth guisesOn January 26 without having responded to Morelands request for information,Dake, Inc, Dake Structural and Rebar Co, and any claimed alter egos or affiliates'sent to the Union a notice of termination of theagreement due to expire on March 31 and, as well, sent acopy to theBuilders'Association of Missouri The letteralso notified the addressees thatour company will beI reject howeverthe General Counsels contentionthat the Applicant is not a prevailing partyas contemplatedby the EAJA That thedismissal of a complaint by the General Counsel even when inducedsolely bythe Charging Party s withdrawalof thecharge qualifies a respondent as a prevailing party was settled inShrewsbury Motors281NLRB 486 (1986)7Unlessotherwise indicated all dates hereafter refer to 1987651represented in future negotiationswith Ironworkers'Local 10 by the Springfield Contractor's AssociationOn February 10, as noted above, the Union filed thecharge regarding the refusal to satisfy the January 12 request for informationOn March 5, Attorney Joneswrote to Moreland on behalf of Dake s January 26notice oftermination,to Jones' surprise that the Unionhad failed to indicate any desire for bargaining dates, andto the fact that the Union had filed a charge based on arequestmade directly to Dake instead of to Jones,Dake's bargaining agent Jones further requested that theUnion withdraw the charge and stated that if there was"any information that you require from Dake, I will seethat he gets the information to me so that we can provide it to you, to the extent that you are entitled to haveit,at our first bargaining session "On March 12, Moreland sent a letter to Jones, reiterating the request, stating that he was not involved in anyforthcoming negotiations, and further stating that hewould "be pleased to give consideration to withdrawingthe unfair labor practice charge upon receipt of the in-formation requested " Thereafter in March, April, andMay, the parties exchanged letters and Dake's proposalsrelating to the negotiation of a new agreementOn April 3, Region 17 issued a complaint based on theFebruary 10 charge The complaint set out the relationship between the Union and Dake, the gist of the January 12 letter request, the assertion that the informationrequestedwas "necessary for, and relevant to, theUnion's performance of its function as the exclusive collective bargaining representative of the Unit' and thefact that the Respondent had failed and refused to furnish the information, thereby violating Section 8(a)(5)and (1) of the ActOn February 20, the Board had issued its decision inJohn Deklewa & Sons,287 NLRB 1375 (1987), establishing new principles construing Section 8(f) of the Act OnMarch 26, the General Counsel promulgated guidelinesto field personnel regarding the application ofDeklewa,the memorandumprovided,inter alia,that issues relatingto the existence under Section 8(f) of such obligations astheduty to supply information should be submitted totheAdvice section of the General Counsels office Inaddition, inMay, the Union and the Respondent bothfiled new charges against each other, and the Union alsofiled a petition for an election in a unit of Respondent'semployeesThe Region submitted all three complaintcases to Advice and, on June 5, issued an order withdrawing the April 3 complaintIn the meantime,in an unusual move,the Respondent,on May 29, had filed with the Board an i 1 page Motionfor Summary Judgment with two affidavits and numerous documents attached In view of the withdrawal ofthe complaint by the Region, the Board notified Respondent by letter dated June 9 that its motion was mootand no further action on it was contemplatedOn October 31 as the General Counsel represents inher present motion, Advice instructed the Region to dismiss the two new charges and to reissue the complaint inthe original case The reissuance was accomplished onNovember 18 On November 27, Respondent resubmitted 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the Board its earlier motion for Summary Judgmentand attachments covered by a six page motion, the General Counsel filed an oppositionOn December 10, the Board issued an Order Transferring Proceeding to the Board and Notice to ShowCause Why the Respondents Motion for Summary Judgment Should Not Be GrantedOn December 23 in aletter to the Region, the Union withdrew the charge, expressing pique at having to wait nearly a year, aftermaking a simple straightforward request for informstion,only to be faced with a Notice to Show Cause byChristmas Eve, and noting that so much has changedin the lastyearthatwe do not much care anymorewhether we get the information and we do not care atall to continue to play this gameThe case was then remanded to the Region by the Board and, on January 11,1988 the Region approved the withdrawal request anddismissed the complaintInPierce vUnderwood,487 U S 552 (1988), the Supreme Court considered the meaning of the term substantially justifiedas used in that portion of the EAJAwhich applies to judicial civil actions to which theUnited States is a party (28 U S C § 2412(d)) There isno reason to believe that the Court would reach a different result under 5 U S C § 504, which applies the EAJAto administrative agenciesInPierce,the Court pointed out that the word substantialcan have "two quite different-indeed, almostcontrary-connotationsone beingconsiderable inamountlarge(as in the statement,He won theelection by a substantial majority ) and the other beingin substance or in the main (as inWhat he said wassubstantially true )After reviewing other statutory constructions of similar terms, the Court concluded (at 564-565)We are of the view, therefore, that as betweenthe two commonly used connotations of the wordsubstantiallythe one most naturally conveyed bythe phrase before us here is not justified to a highdegreebut rather justified in substance or in themain -that is justified to a degree that could satisfy a reasonable person That is no different from thereasonable basis both in law and fact formulationadopted by the Ninth Circuit and the vast majorityof other Courts of Appeals that have addressed thisissueThe Court went on expressly to reject the contentionthatthe test must be more than mere reasonablenessand it noted that a position can be justified even thoughit is not correct, and we believe it can be substantially(i efor the most part) justified if a reasonable personcould think it correct, that is if it has a reasonable basisin law and fact' (Id 566 fn 2 )8It seemsunexceptionable that the Agency satisfied theforegoing test in this caseAt the time that the Regionissued its first complaint on April 3 the Board had held8In so holding the Court implicitly disagreed with the Board s position as stated inUniversityof NewHaven279NLRB294 (1986)that the1985 EAJAamendments made it clear that substantially justifiedmeansmore than mere reasonablenessinDeklewathat parties to an 8(f) agreement (assumingthat is what the agreement was here)will be requiredby virtue of Section 8(a)(5)and Section 8(b)(3) to complywith that agreement unless the employees vote, in aBoard conducted election, to reject (decertify) or changetheir bargaining representativesupra at 30 (emphasisadded) InW B Skinner Inc,283 NLRB 989 (1987),issued soon afterDeklewa,the Board held that, indeed,the latter case operated so as to bring into play the ordinary 8(a)(5) rules pertaining to the furnishing of informationInNLRB v Acme Industrial Co,385 US 432 437(1967) the Supreme Court painted those rules with abroad brush, applying a discovery type standard in requiring an employer to provide information to a unionwhose request was prompted by a belief that the employerwas engaged in subcontracting contrary to the bargaining agreement It was enough said the Court, thatthe Board was acting upon the probability that the desired information was relevant, and that it would be ofuse to the union in carrying out its statutory duties andresponsibilities'Unlike so called core information suchaswages and benefits of the unit employees, which isconsidered presumptively relevant, a union s request forinformation relating to other employers has been held torequire a showing of relevancy,CurtissWright Corp vNLRB,347 F 2d 61,69(3dCir 1965) although thestandard of relevancy is the `liberalone prescribed inAcme Industrial,seePressDemocrat Publishing Co vNLRB629 F 2d 1320 1323 (9th Cir 1980)In theinstantcase the Union had evidence that theApplicant was engaged in work apparently covered bythe bargaining contract but was performing that workunder a different trade name Such conduct could certainlyviolate the collective bargaining agreement, aswell as the NLRA,Boyd Mulford Construction, 277NLRB 1631 1634 (1986) and could be the basis formake whole relief The Union s request gave rise to thegeneral obligation of an employer to provide informationthat is needed by the bargaining representative for theproper performance of its dutiesAcme Industrialsupraat 435-436 Although the Union in the person of the assistant business agent had obtained considerable information from Dake as of the time that it posted its January12 lettermore specific and comprehensive informationcould have proved useful-in determining what the situation was at the present time in discerning what Dakethought the future would hold in deciding whether itmade sense to file a grievance under the exisiting agreement and in considering whether any contract proposalsshould be prepared to more specifically deal with thisdevelopmentCfWalterN Yoder & Sons270 NLRB652(1984)9Instead the Respondent totally ignored the request forabout 7 weeks until Attorney Jones on March 5 wroteAttorneyMoreland that he would have Dake providethe requested informationto the extent that you are en8As set out earlier even afterDeklewaDake was inviting the Unionto meet and bargain and proposals were made by Dake As late as May19 Jones wrote to Moreland in an effort to schedule a bargaining meetmg DAKE STRUCTURAL &REBAR COtitled to haveat the first bargaining session But thatwas no answer at all, it not only was an unacceptably delayed failure to respond to a simple request but it didnot even promise to in fact comply with the Applicantsbargaining obligation at some point in the future 10Thus, I feel comfortable in concluding, in the words ofthe Supreme Court inPierce vUnderwood,supra, thatthe least that could be said of the Region s April decisionwas that a reasonable person could think it correctThe same holds true of the October reissuance of thecomplaintThe violation which arguably flowed fromthe Applicants earlier failureto comply withits 8(a)(5)obligations had not been remedied It has long been settled that the duties imposed by the Act are designed tovindicate public rights, not private ones,PhelpsDodgeCorp v NLRB,313 U S 177 193 (1941), and the passageof time and changes in circumstances here did not rendermoot the violation alleged 113Finally, certain comments are in order about theamount of the fees and expenses claimedA substantial portion-about 15 or more hours-of the39 3 hours originally claimed in the application is basedon the time spent in preparing the motions-original andsupplemental-for summary judgment filed by the Appli10 The cases cited by Applicant at 4 of its Supplemental Motion forSummary Judgement as standing for the proposition that[l]onger delaysthan [between January 12 and March 5] have been found not violative ofthe Act on many occasions (l) in fact involve shorter delays or (2) arecompletely distinguishable on their factsMoreover the end date of thepresent period as noted extends far beyond March 511 Even a defendants voluntary termination of wrongful conduct willjustify dismissal on the grounds of mootness only if subsequent eventsmake it absolutely clear that the allegedly wrongful behavior could notreasonably be expected to recurUS v Concentrated Phosphate ExportAssn393 U S 199 203 (1968)653cant In a case like this one and on the basis of contentions such as those made by the Applicant I regard it astotally unreasonable to think that the Board would seraously consider granting a Motion for Summary Judgement Accordingly, even if I were find that the positionof the General Counsel was not substantially justified,Iwould consider the hours spent on these quixotic offorts to be so far beyond the pale as to constitute unproductive,and therefore unclaimable,worktimePhotoData v Sawyer,533 F Supp 348, 353 (D D C 1982)I note also that the original February 3 application includes in the 39 3 hours (at $75 per hour) a provision of5 hours as `Anticipated further fees and also includes$75 for anticipated future expenses It is unclear whethercounsel had these provisions in mind in arguing, in hisaffidavit of March 9 that it is reasonable to add an additional $350 00 because of the requirement that affiantrespond to the Motion to Dismiss hereinConclusionInPierce vUnderwoodsupra, the Court stated that, inenactingthe EAJA Congress was providing for reimbursementin a very small category of cases " This is notone of them Accordingly,I issuethe following recommended12ORDERIt is ordered that the application of Dake Inc, for anaward under the Equal Access to Justice Act be denied12 Ifno exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusionsand recommendedOrder shall as providedin Sec102 48 ofthe Rules beadopted by theBoard andallobjectionsto themshall be deemed waived for all purposes